                                                    THE HONORABLE BRIAN D. LYNCH
 1                                                  CHAPTER 13
                                                    LOCATION: Tacoma, Washington
 2

 3

 4

 5

 6

 7

 8

 9

10
                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                        Case No.: 17-43966-BDL

13    CHARLES EDWARD MAYS JR and                    DECLARATION OF DANIELLE BERGER IN
      DARLA JO MAYS,                                SUPPORT OF MOTION TO DISMISS
14
                                         Debtors.
15

16
     I, Danielle Berger hereby declare that the following statements are true and correct to the best of
17
     my knowledge, and I am subject to penalty of perjury under the laws of the United States:
18
        1. I am over the age of eighteen, a resident of the United States of America, and otherwise
19
               competent to provide the following testimony from my personal knowledge.
20
        2. I am employed by Michael G. Malaier, Chapter 13 Trustee charged with administering
21
               the instant bankruptcy estate.
22
        3. According to our records, Debtors have failed to make all payments as required by the
23
               plan.
24

25


                                                                                     Michael G. Malaier
      DECLARATION IN SUPPORT OF MOTION TO DISMISS - 1                        Chapter 13 Standing Trustee
                                                                                  2122 Commerce Street
                                                                                    Tacoma, WA 98402
                                                                                         (253) 572-6600
 1     4. As of today’s date, the payment delinquency stands at $10,800.00, pursuant to the below

 2        payment history:
                                     Date       Payment     Payment    Amount
                        Period
 3                               (Month/Year)      Due      Received     Due
                           14         12/2018   $3,600.00    $1,800.00 $1,800.00
                           15          1/2019   $3,600.00    $3,600.00 $1,800.00
 4                         16          2/2019   $3,600.00    $1,800.00 $3,600.00
                           17          3/2019   $3,600.00              $7,200.00
 5                         18          4/2019   $3,600.00   $3,600.00  $7,200.00
                           19          5/2019   $3,600.00             $10,800.00
 6

 7
       5. Debtors have not provided Trustee with a copy of the 2017 or 2018 tax returns. Debtors
 8
          and Debtors’ attorney have received letters and emails requesting the 2017 and 2018 tax
 9
          returns.
10
       6. I will provide any further information required by the Court to assist in its adjudication of
11
          the issues presented in the Motion to Dismiss.
12

13

14        EXECUTED at Tacoma, Washington this 28th day of May, 2019.

15

16                                               /s/Danielle Berger
                                                 Danielle Berger, Case Administrator for
17                                               Michael G. Malaier, Chapter 13 Standing Trustee
18

19

20

21

22

23

24

25


                                                                                   Michael G. Malaier
     DECLARATION IN SUPPORT OF MOTION TO DISMISS - 2                       Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
                                                                                  Tacoma, WA 98402
                                                                                       (253) 572-6600
